Citation Nr: 9918490	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for skin disorder.

2.  Entitlement to service connection for migraine. 

3.  Entitlement to service connection for a psychiatric 
disorder to include uncontrolled behavior and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Veteran and friend, B.M.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for a skin disorder on a direct basis and as secondary to 
exposure to Agent Orange, a psychiatric disorder to include 
uncontrolled behavior and PTSD, and migraine.  The RO granted 
entitlement to non-service connected pension and entitlement 
to special monthly pension by reason of being housebound.  
However, the RO denied entitlement to special monthly pension 
by reason of the need for aid and attendance.  The veteran 
and his representative appeared before a hearing officer at a 
hearing at the RO in April 1996.  At the hearing, the veteran 
withdrew the issue of entitlement to special monthly pension 
by reason of the need for aid and attendance.  Thus, this 
issue is not before the Board for review.

In a July 1998 rating decision, the RO denied the issues of 
entitlement to service connection for bilateral foot 
disorder, kidney or urinary disorder, a skin disorder of both 
feet, hypertension, a respiratory disorder to include asthma 
and allergies on a direct basis and as a result of exposure 
to Agent Orange.  The veteran appealed these issues.  The 
veteran, his friend, and his representative appeared before a 
Member of the Board at a videoconference hearing in June 
1999.  It was noted that in a prehearing conference, the 
veteran withdrew the issues of entitlement to service 
connection for a foot disorder, a kidney or urinary disorder, 
a skin disorder of both feet, hypertension, a respiratory 
disorder to include asthma and allergies on a direct basis 
and as a result of exposure to Agent Orange.  The veteran and 
his representative specifically indicated that the only 
issues on appeal were entitlement to service connection for a 
skin disorder, migraine, and a psychiatric disorder to 
include PTSD.  Thus, the withdrawn issues are not before the 
Board for review.  The hearing transcript constitutes a 
"writing."


FINDINGS OF FACT

1.  Competent evidence showing a nexus between the veteran's 
skin disorder and his active service, possible exposure to 
Agent Orange, is not of record.

2.  Competent evidence of migraine is not of record.

3.  Competent evidence linking post service headaches to 
disease or injury in service has not been presented.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a skin disorder as a result of exposure to herbicides, to 
include as due to exposure to Agent Orange, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for migraine.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contended that he developed a skin disorder as a 
result of his exposure to Agent Orange in Vietnam and that he 
experienced headaches during service and that he continued to 
experience these headaches after service.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

I.  Skin disorder

The veteran's DD214 reveals that he served in Vietnam.  
Service medical records show complaints of a rash on several 
occasions during service.  The diagnoses included tinea 
versicolor, tinea cruris, jock itch, eczema from painting, 
neurodermatitis, acne vulgaris, and pseudofolluculitis 
barbae.  The clinical evaluation at the veteran's January 
1970 separation examination disclosed that the skin was 
normal.  The veteran specifically denied a history of skin 
diseases.  

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.
Diseases that have been positively associated with Agent 
Orange exposure are chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, Hodgkin's 
disease, non-Hodgkin's lymphoma, respiratory cancers, 
multiple myeloma, and soft-tissue sarcomas.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e)(1998).  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 
C.F.R. § 3.307(a) (1998).

A June 1993 private medical record shows that the veteran was 
seen complaining skin rash of his face, back, legs, and 
groin.  On evaluation, there was evidence of scaling along 
the nose, hyperpigmentation and scattered papules on the 
back, and two superficial ulcers of the scrotum.  The 
impression included seborrheic dermatitis, acne of the back, 
and rule out seborrheic dermatitis of the groin.

At an August 1993 VA Agent Orange examination, the veteran 
complained of a pruritic rash on the back, groin, and face 
since 1977.  On evaluation, there was marked erythematous 
rash in the nasal fold from the irritation, increased melanin 
pigmentation macular rash scattered on the back with a 
suggested 1 to 2 mm. scar from infected folliculitis, and 
increased melanin pigmentation in the groin area from fungal 
dermatitis or jock itch.  The examiner specifically stated 
that there was no chlor-acneiform.  The diagnoses included 
dermatitis, not chlor-acneiform, and jock itch (tinea 
cruris).  The examiner noted that the disease was quiescent 
at that time.

At his April 1996 hearing, the veteran testified that he has 
been treated on several occasions since service for a skin 
rash, but that the medication did not work.

During an October 1997 VA examination, the veteran reported 
experiencing a rash on his arms, right leg, and groin since 
1985.  An evaluation of the skin revealed dryness and 
scaliness as well as an intertriginous rash.  A diagnosis was 
not provided.

At his June 1999 hearing, the veteran testified that he was 
treated for skin rash on several occasions in Vietnam and on 
several occasions since service.  According to the veteran, 
there has never been an association between his current skin 
rash and the skin rash he had while in Vietnam.  It was 
contended that the veteran was exposed to Agent Orange in 
Vietnam, and such exposure resulted in his current skin rash 
disorder.

The Court has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727- 29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  Although the 
veteran has stated that his skin disorder is due to service, 
his statements cannot serve to well ground the claim because 
he is not competent to establish etiology or a diagnosis.  
Caluza, 7 Vet. App. at 507; see also Robinette v. Brown, 
8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 
384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

The Board must emphasize that the veteran has received 
numerous diagnoses in service and after service.  He is not 
competent to distinguish between the diagnoses.  The Board 
also notes that his testimony was nonspecific and failed to 
establish continuity of symptomatology of any particular 
diagnosis.  When there are multiple diagnoses, merely stating 
that a rash began in service and continued thereafter is 
insufficient to establish a well grounded claim for a 
specific diagnosis.

As the veteran served with the Army in the Republic of 
Vietnam, the Board acknowledges his possible exposure to 
Agent Orange and/or other herbicides (even though there is no 
presumption of exposure).  However, the veteran's diagnoses 
have not been medically associated with exposure to Agent 
Orange.  Additionally, there is no competent evidence of 
record linking the veteran's postservice diagnoses to service 
or any incident therein, to include exposure to Agent Orange.  
Therefore, the Board concludes that the veteran's claim for 
service connection for a skin disorder, to include as due to 
exposure to Agent Orange, is not well grounded.  Accordingly, 
the claim for service connection for a skin disorder is 
denied.  38 U.S.C.A. § 5107 (West 1991).


II.  Migraine

Service medical records show that the veteran was seen 
complaining of a headache on one occasion.  At his January 
1970 separation examination, the neurological evaluation was 
normal.  A migraine was not diagnosed during service.

At an August 1993 VA examination, the veteran complained of 
experiencing headaches almost all of the time in the last 
several years.  On evaluation, his cranial nerves tested 
normally.  The diagnoses included depressive reaction with 
headaches.

At his April 1996 hearing, the veteran testified that he 
experienced headaches during service and that he continued to 
experience these headaches after service.  According to the 
veteran, his headaches occur once every week or two weeks and 
include blindness and sickness.  The veteran reported that he 
has never sought or received treatment for his headaches.

At his June 1999 hearing, the veteran testified that he began 
having migraine in Vietnam and the only treatment he received 
was medication.  According to the veteran, he continued to 
suffer headaches after discharge, took over-the-counter 
medication, and first sought treatment for his headaches in 
1994 at the VA.

The veteran's claim for service connection for migraine is 
not well grounded.  See Caluza, supra.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . . ."  38 U.S.C.A. § 1131 
(West 1991).  The diagnosis of headaches does not establish 
that there is a disability resulting from an injury or a 
disease.  See ibid.  Moreover, there is no current diagnosis 
of migraine during service or since discharge.  In the 
absence of proof of a present disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, the Board concludes that the 
veteran's claim for service connection for migraine is not 
well grounded.  Accordingly, the claim for service connection 
migraine is denied.  38 U.S.C.A. § 5107 (West 1991).  As the 
claims for service connection are not well grounded, there is 
no doubt to be resolved in this case.


ORDER

Service connection for a skin disorder is denied.  Service 
connection for migraine is denied.


REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence of an in-service stressor(s), and a link 
established by medical evidence between the in-service 
stressor(s) and the current PTSD.  38 C.F.R. § 3.304(f) 
(1998).  The Board notes that while the veteran has been 
diagnosed with PTSD, critical elements of this diagnosis, 
most fundamentally those concerning the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided to the examiner by the 
veteran.  Additionally, the veteran presented testimony as to 
his reported stressors, and thus, the RO should attempt to 
verify such stressors.  Accordingly, the case is REMANDED to 
the RO for the following:

The RO should review the file and prepare 
a summary of all of the claimed 
stressors.  This summary and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150.  See 
VA MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  The USASCRUR should be requested 
to provide confirmation of the veteran's 
unit and MOS and any information 
available which might corroborate the 
veteran's alleged stressors.  If the 
USASCRUR requires more specific 
information to verify any of the 
veteran's claimed stressors, the veteran 
should be afforded another opportunity to 
provide the required information.  If the 
veteran responds to the request for 
additional information, the RO should 
again request verification of the claimed 
stressors from the USASCRUR or other 
sources of information.  The RO should 
provide the USASCRUR or other source of 
information with copies of the veteran's 
service personnel records, the DD Form 
214, a copy of this remand, and any 
additional information provided by the 
veteran regarding his claimed stressors.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

